o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-136874-12 uil the honorable john kerry united_states senator one bowdoin square boston ma attention ------------------ dear senator kerry this letter responds to your inquiry dated date on behalf of your constituent ------------------- ------------stated that the ------------------------------school district absorbed all of the school employees that the --------------------------------------------- ------------------------------------- formerly employed these employees became ---------------- ---------------------- school district employees and received payment under its tax identification_number ------------asked whether the former employees of the ---------------- ------------ --------- hired before date remain exempt from medicare_tax under the continuing employment exception because they continue to work for the same employer as a general matter apart from the procedure for issuing a private_letter_ruling as described in revproc_2012_1 2012_1_irb_1 the irs cannot provide binding legal advice applicable to particular taxpayers if ------------wishes to request a private_letter_ruling he should follow the procedures found in revproc_2012_1 in the interim we provide the following general information taxes under the federal_insurance_contributions_act fica consist of an old-age survivors and disability oasdi or social_security portion and a hospital insurance medicare portion fica_taxes are computed as a percentage of wages an employer paid and the employee received for employment in general all employer payments of remuneration for services performed by an employee are subject_to fica_taxes unless conex-136874-12 the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment for fica purposes employment includes services performed after date by an employee of a state political_subdivision or instrumentality of the state or political_subdivision unless the employee is a member of a qualified retirement_system sec_3121 of the internal_revenue_code code however the services are not employment for the medicare portion of fica if the services are performed by employees hired before date provided that the employee was performing regular and substantial services for pay before that date was employed in good_faith before that date was hired for purposes other than avoiding medicare taxes and had not at any time on of after that date experienced a termination of the employment relationship with the employer sec_3121 of the code revrul_86_88 1986_2_cb_172 provides guidelines on the applicability of this exception termed the continuing employment exception to political_subdivision employees in various situations under revrul_86_88 the term political_subdivision has the same meaning that it has under sec_218 of the social_security act title of the united_states_code sec_418 thus the term political_subdivision ordinarily includes a county city town village or school district under this definition if an employee ceased to work for one school district and began to work for another he or she would have transferred from one political_subdivision employer to another political_subdivision employer and would no longer meet the continuing employment exception see q a of rev_rul however 920_f2d_370 6th cir found that the code does not explicitly address the application of the continuing employment exception in cases of merger or consolidation of entities under this case three formerly independent school districts merged into one consolidated school district the court held that the new school district was not a new employer for purposes of the continuing employment exception the court turned to the legislative_history to determine that the purpose of code sec_3121 was to protect state and local_government entities from a sudden increase in medicare taxes h_r rep no 99th cong 1st sess pt pincite the court concluded that the congress did not intend to treat a merger or consolidation of two or more employers as creating a new employer for purposes of code sec_3121 because such treatment would create the same sudden financial burden on state and local governments that the congress intended to mitigate and would deter consolidation of local_government entities for purposes of enhancing efficiency accordingly the court held that the taxpayer was not a new employer for its post-merger employees who in substance worked continuously for the same employer under a different name conex-136874-12 a district_court reached a similar conclusion in 421_fsupp2d_319 d mass a case involving the transfer of employees from a political_subdivision to the state in this case massachusetts abolished most of the county government in seven counties and certain employees of the abolished counties became state employees the court held that the state of massachusetts was not a new employer and the employees remained eligible for the continuing employment exception this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2012_1 sec_2 i hope this information is helpful if you have additional questions please contact me at -------------------- or ---------------- at -------------------- sincerely victoria a judson division counsel associate chief_counsel tax exempt government entities
